     Case 2:19-cv-02606-TLN-KJN Document 20 Filed 08/03/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   FERNANDO SAMANIEGO,                                  No. 2:19-cv-2606 TLN KJN P
12                        Plaintiff,
13             v.                                         ORDER
14   CA. DEPT. of CORRECTIONS AND
     REHABILITATION (“CDCR”), et al,
15
                          Defendants.
16

17

18             Plaintiff, a state prisoner proceeding through counsel, filed this civil rights action seeking

19   relief under 42 U.S.C. § 1983. On July 30, 2020, the parties filed a stipulation extending

20   deadlines for briefing on defendants’ motion to dismiss. Good cause appearing, and upon

21   stipulation of the parties (ECF No. 19), IT IS HEREBY ORDERED that:

22             1. Plaintiff’s opposition to defendants’ motion to dismiss is due on or before August 28,

23   2020; and

24             2. Defendants’ reply is due on or before September 11, 2020.

25   Dated: August 2, 2020

26
27
     /sama2606.eot
28
                                                         1
